Appeal here is to review two interlocutory orders made after the entry of final decree. The appeal brings for review only those two orders.
To reverse the decree we must hold that it is made clearly to appear that the chancellor abused judicial discretion in making and entering orders and decrees complained of and as we cannot reach such conclusion, the decree should be and the same is hereby affirmed. So ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
                          ON REHEARING.